Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 and 9-10 are allowed.

Examiner’s Remarks
Regarding the examiner’s amendment of claim 1 (see below), the amendment is for formatting purposes only. Regarding the 11/08/21 claim 1 lines 7-8, a new line and a new indent has been inserted after the semicolon punctuation and before the phrase “an outer housing” so that the phrase “an outer housing” is on a new line and indented.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Parker on 11/15/21.

The application has been amended as follows: 
In the Claims:
In Claim 1:
(Currently Amended) A pulling tool, comprising:

a latch assembly housing having an engagement end, the latch assembly housing defining a central aperture; and
a latch member coupled to the latch assembly housing, the latch member operable to move between a radially extended state and a radially retracted state; and 
a pulling prong coupled to the latching assembly, the pulling prong including;_
an outer housing; 
a nose assembly slidably located within the outer housing, the nose assembly including a post portion that extends at least partially within the central aperture of the latch assembly housing, a nose portion located proximate one end of the post portion and an engagement portion located proximate an opposing end of the post portion, the engagement portion engaged with the engagement end of the latch assembly housing, the nose assembly and outer housing forming an activation chamber; and 
activation means located within the activation chamber, the activation means configured to move the nose assembly from a first running configuration to a second retrieving configuration.

In Claim 2 line 1, the phrase “toolas” has been replaced with “tool as”.

In Claim 3 line 1, the phrase “toolas” has been replaced with “tool as”.

In Claim 4 line 1, the phrase “toolas” has been replaced with “tool as”.

In Claim 5 line 1, the phrase “toolas” has been replaced with “tool as”.

In Claim 6 line 1, the phrase “toolas” has been replaced with “tool as”.


In Claim 9 line 1, the phrase “toolas” has been replaced with “tool as”.

In Claim 10 line 1, the phrase “toolas recited in Claim 1” has been replaced with “tool as recited in Claim 9”.

Claims 11-20 have been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	11/15/21